JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the memorandum of law and fact filed by appellant, the memorandum of law and fact filed by ap-pellee, and the reply. It is
ORDERED AND ADJUDGED that the district court’s detention order filed December 10, 2014, be affirmed. The district court did not commit reversible error in determining that no conditions or combinations of conditions will reasonably assure appellant’s appearance if he is released pending retrial. See 18 U.S.C. § 3142(e); U.S. v. Vortis, 785 F.2d 327, 329 (D.C.Cir.1986).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.